CRICHTON, J.,
additionally concurs and assigns reasons: •
|J agree with the court’s decision to deny the petitioner permission to sit for the July 2016 bar examination. Pursuant to La. Sup.Ct. Rule XVII, sec. 5(D), an applicant bears the burden of proving his or her good moral character and fitness to practice law" by clear and convincing evidence. In my view, in light of the applicant’s criminal history, he has failed to provide any showing whatsoever that he should be allowed to take the bar examination. See In re: Comm. on Bar Admissions CFN-653816, 16-1290 (La.7/8/16), 197 So.3d 160.